DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 2/25/2021. Claims 1-10, 12-20 have been examined and are pending.

                                               Response to Amendment
The amendment filed on 2/25/2021 cancelled claim 11.  No claims were previously cancelled. No new claims are added. Claims 1, 10, 13 have been amended.  Therefore, claims 1-10, 12-20 are pending and addressed below.                




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-10, 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “generating, based on user-target interaction data items, a user-target interaction matrix that indicates, for each user of a plurality of entities users, zero or more targets, of a plurality of targets, that are associated with content items with which said each user interacted” and “generating a token-target association matrix that indicates, for each token of a plurality of tokens, zero or more targets, of the plurality of targets, that are associated with said each token”. 
Claim 10, 13 recites, “generating, based on user-target interaction data items, a user-target interaction matrix that indicates, for each user of a plurality of entities users, zero or more targets, of a plurality of targets, that are associated with items with which said each user interacted;




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating, based on user-target interaction data items, a user-target interaction matrix that indicates, for each user of a plurality of entities users, zero or more targets, of a plurality of targets, that are associated with content items with which said each user interacted” and 
“associating the one or more tokens with the target; 
zero or more targets, of the plurality of targets, that are associated with said each token”. 

Claim 10, 13, recite “generating, based on user-target interaction data items, a user-target interaction matrix that indicates, for each user of a plurality of entities users, zero or more targets, of a plurality of targets, that are associated with items with which said each user interacted”;

For claim 1, 10, 13, it is unclear what will generate with zero target (no data) as nothing is required in user-target matrix except, for example, user name or user identifier or any user information.  Furthermore, since there is zero target, it is unclear what will be associated with content items with which said each user interacted, and how to generate both user embedding and target embedding.  Thus render the claim to be vague and indefinite.
              
Additionally, claim 1 recite “associating the one or more tokens with the target; 
“based on the associating, generating a token-target association matrix that indicates, for each token of a plurality of tokens, zero or more targets…”, it is unclear what should be associated and generated since no target is required. Thus render the claim to be vague and indefinite.

Allowable Subject Matter
As to the prior art rejections, upon further search and consideration, it is found that independent claims 1, 10, 13 and subsequent dependent claims are allowable subject to outstanding 112 1st and 2nd issues.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).



                                                  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/SUN M LI/Primary Examiner, Art Unit 3681